UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1985



BIMAL GYAWALI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-925-601)


Submitted:   February 5, 2007             Decided:   March 12, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Stacey I.
Young, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bimal Gyawali, a native and citizen of Nepal, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

dismissing his appeal from the immigration judge’s order denying

his applications for asylum, withholding of removal and withholding

under the Convention Against Torture (“CAT”).             Gyawali claims the

evidence    supports   his    applications   for     relief.   We     deny   the

petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                 8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).            An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution   on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has   the   burden    of   demonstrating      his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                        A

determination regarding eligibility for asylum is affirmed if


                                     - 2 -
supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).              This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find the evidence does not compel a different result.

The Board made specific findings as to why Gyawali’s evidence did

not   establish    past   persecution    or   a   well-founded   fear    of

persecution.*     Therefore, the evidence does not compel a different

result with respect to Gyawali’s applications for asylum and

withholding from removal.      Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




      *
      Gyawali abandoned his challenge to the denial of                  his
application for relief under the Convention Against Torture.

                                 - 3 -